   

 

ase 2:20-cr-20444-DPH-EAS ECF No.1, PagelD.1 Filed 09/23/20 Page 1 of 17

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case:2:20-cr-20444

 

UNITED STATES OF AMERICA Judge: Hood, Denise Page
MJ: Stafford, Elizabeth A.
Filed: 09-23-2020 At 09:31 AM
INDI USA V. SEALED MATTER (DA)
V.
PARAG BAROT, VIO: 18 U.S.C. § 1349
18 U.S.C. § 2
Defendant. 18 U.S.C. § 1957
/ 18 U.S.C. § 982
18 U.S.C. § 371
42 U.S.C. § 1320a-7b

INDICTMENT
THE GRAND JURY CHARGES: |
GENERAL ALLEGATIONS
At all times relevant to this Indictment:
The Medicare Program

1. |The Medicare program was a federal health care program providing
benefits to persons who were 65 or older or disabled. Medicare was administered by
the Centers for Medicare and Medicaid Services (“CMS”), a federal agency under
the United States Department of Health and Human Services. Individuals who

received benefits under Medicare were referred to as Medicare “beneficiaries.”

1]

 
 

ase 2:20-cr-20444-DPH-EAS ECF No.1, PagelD.2 Filed 09/23/20 Page 2 of 17

2. Medicare was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b), and a “Federal health care program,” as defined
by Title 42, United States Code, Section 1320a-7b(f).

3. Medicare covered different types of benefits and was separated into
different program “parts.” “Part A” of the Medicare program covered certain
eligible home health care costs for medical services provided by a home health
agency (“HHA”), also referred to as a “provider,” to persons who already qualified
for Medicare and who additionally required home health services because of an
illness or disability that caused them to be homebound.

4. National Government Services was the CMS intermediary for Medicare
Part A in the state of Michigan. The Zone Program Integrity Contractor (“ZPIC”)
was the contractor charged with investigating fraud, waste, and abuse in the
Medicare Program. Various Medicare contractors performed this function in the
State of Michigan, including AdvanceMed, which became the ZPIC in or around
May 2015.

5. Medicare claims submitted electronically or through wire transmission
by Medicare providers located in the State of Michigan were processed outside the
state of Michigan.

6. By becoming a participating provider in Medicare, enrolled providers

agreed to abide by the policies and procedures, rules, and regulations governing
   

ase 2:20-cr-20444-DPH-EAS ECF No. 1, PagelD.3 Filed 09/23/20 Page 3 of 17

reimbursement, and furthermore, certified that they would not knowingly present, or
cause to be presented, false and fraudulent claims. In order to receive Medicare
funds, enrolled providers, together with their authorized agents, employees, and
contractors, were required to abide by all of the provisions of the Social Security
Act, the regulations promulgated under the Act, and applicable policies, procedures,
rules, and regulations issued by CMS and its authorized agents and contractors.

7. Upon certification, the medical provider, whether a clinic or an
individual, was assigned a provider identification number for Medicare billing
purposes (referred to as an “NPI’”’). When the medical provider rendered a service,
the provider submitted a claim for reimbursement to the Medicare contractor or
carrier that included the NPI assigned to that medical provider.

8. In order to receive reimbursement for a covered service from Medicare,
a provider was required to submit a claim, either electronically or using a form (e.g.,
a CMS-1500 form or UB-92) containing the required information appropriately
identifying the provider, patient, and services rendered.

9. Health care providers were given, and provided with online access to,
Medicare manuals and services bulletins describing proper billing procedures and
billing rules and regulations. Providers could only submit claims to Medicare for
services they rendered, and providers were required to maintain patient records to

verify that the services were provided as described on the claim form. These records
   

ase 2:20-cr-20444-DPH-EAS ECF No. 1, PagelD.4 Filed 09/23/20 Page 4 of 17

were required to be sufficient to permit Medicare, through its contractors, to review
the appropriateness of Medicare payments made to the health care provider.

10. Medicare only covered services that were both medically necessary and
rendered.

11. A home health agency was an entity that provided health care services,
including but not limited to skilled nursing, physical and occupational therapy, and
speech pathology services to homebound patients.

12. Medicare only covered home health Services, if:

a. the Medicare beneficiary was under the care of a doctor and
receiving services under a plan of care established and reviewed regularly by
a doctor;

b. the Medicare beneficiary needed, and a doctor certified that the
beneficiary needed, one or more of the following: (i) Intermittent skilled
nursing care; (ii) Physical therapy; (111) Speech-language pathology services;
or (iv) Continued occupational therapy;

C. the home health agency must have been approved by Medicare
(Medicare-certified); and

d. the Medicare beneficiary was homebound, and a doctor certified

that the Medicare beneficiary was homebound.
   

ase 2:20-cr-20444-DPH-EAS ECF No.1, PagelD.5 Filed 09/23/20 Page 5 of 17

Federal Anti-Kickback Statute Compliance

13. Asa requirement to enroll as a Medicare provider, Medicare required
providers to agree to abide by Medicare laws, regulations, and program instructions.
Medicare further required providers to certify that they understood that a payment
of a claim by Medicare was conditioned upon the claim and the underlying
transaction complying with these laws, regulations, and program instructions,
including the Federal Anti-Kickback Statute. Accordingly, Medicare would not pay
claims procured through kickbacks and bribes.

The Related Home Health Agency

14. Bliss Home Health Care, Inc. (“Bliss”) was a Michigan corporation
doing business at 31700 W. 13 Mile Road, Suite 204, Farmington Hills, Michigan
48334. Bliss was enrolled as a participating Medicare provider and submitted claims
to Medicare. Bliss was a home health agency that purportedly provided in-home
physical therapy, occupational therapy, speech pathology, and skilled nursing
services to patients.

The Defendant and Related Entities

15. PARAG BAROT was a resident of Oakland County and Wayne
County, Michigan. BAROT was the controller, operator, and owner of Bliss, which
conducted business throughout the Eastern District of Michigan. BAROT assumed

control and ownership of Bliss in or around September 2017.

 
 

   
 

ase 2:20-cr-20444-DPH-EAS ECF No.1, PagelD.6 Filed 09/23/20 Page 6 of 17

16. Individual A was a resident of Oakland County, Michigan, and was a

patient recruiter for Bliss.

17. Individual B was a resident of Oakland County, Michigan, and operated
an adult day care center in Detroit, Michigan, that purportedly provided care for,
among others, patients who were elderly and mentally ill.
Count]
Conspiracy to Commit Health Care Fraud and Wire Fraud
(18 U.S.C. § 1349)
PARAG BAROT

18. Paragraphs 1 through 17 of this Indictment are realleged and
incorporated by reference as though fully set forth herein.

19. From in or around June 2018 and continuing through in or around
January 2020, in Oakland and Wayne Counties, in the Eastern District of Michigan,
and elsewhere, PARAG BAROT, Individual A, and Individual B, did willfully and
knowingly combine, conspire, confederate, and agree with each other and others,
known and unknown to the Grand Jury, to commit certain offenses against the
United States, that is:

a. to violate Title 18, United States Code, Section 1347, that is, to
knowingly and willfully execute a scheme and artifice to defraud a health care
benefit program affecting commerce, as defined in Title 18, United States

Code, Section 24(b), that is, Medicare, and to obtain, by means of materially
  

ase 2:20-cr-20444-DPH-EAS ECF No. 1, PagelD.7 Filed 09/23/20 Page 7 of 17

false and fraudulent pretenses, representations, and promises, money and
property owned by, and under the custody and control of, said health care
benefit program, in connection with the delivery of and payment for health
care benefits, items, and services; and
b. to violate Title 18, United States Code, Section 1343, that is, to
knowingly and with the intent to defraud, devise and intend to devise a scheme
and artifice to defraud and to obtain money and property by means of
materially false and fraudulent pretenses, representations, and promises,
knowing that the pretenses, representations, and promises were false and
fraudulent when made, and did knowingly transmit and cause to be
transmitted, by means of wire communication in interstate commerce,
writings, signs, signals, pictures, and sounds for the purpose of executing such
scheme and artifice.
Purpose of the Conspiracy
20. It was the purpose of the scheme and artifice for the Defendant and his
co-conspirators to unjustly enrich themselves by, among other things: (a) submitting
and causing the submission of false and fraudulent claims to Medicare for services
that were medically unnecessary and not eligible for reimbursement; (b) offering,
paying, soliciting, and receiving kickbacks and bribes for the purpose of arranging

for the use of Medicare beneficiary information as the bases of claims submitted for

 
   

 

Case 2:20-cr-20444-DPH-EAS ECF No. 1, PagelD.8 Filed 09/23/20 Page 8 of 17

home health care services, physician services, and other services; (c) concealing the
submission of false and fraudulent claims to Medicare, and the receipt and transfer
of the proceeds of the fraud; and (d) diverting proceeds of the fraud for their personal
use and benefit.

The Manner and Means of the Conspiracy

21. The manner and means by which the defendant and his co-conspirators
sought to accomplish the objects and purpose of the conspiracy included, among
other things:

22. PARAG BAROT certified to Medicare that he would comply with all
Medicare rules and regulations, and federal laws, including that he would not
knowingly present or cause to be presented a false and fraudulent claim for payment
by Medicare and that he would refrain from violating the Anti-Kickback Statute.

23. PARAG BAROT owned and controlled a home health agency, Bliss,
for the purpose of submitting false and fraudulent claims to Medicare seeking
reimbursement for beneficiaries who did not qualify for home health care, as they
were not homebound, and whose Medicare identification numbers were procured
through kickback and bribes.

24. PARAGBAROT and others offered and provided kickbacks and bribes

to Individual A, Individual B, and others, as an inducement to refer Medicare
 

ase 2:20-cr-20444-DPH-EAS ECF No.1, PagelD.9 Filed 09/23/20 Page 9 of 17

beneficiaries to Bliss for home health care services, even though such services were
medically unnecessary.

25. The Medicare beneficiaries referred to BAROT by Individual A and
Individual B were patients of Individual B’s adult day care center and were not, in
fact, homebound. Many patients referred by Individual A and Individual B to
BAROT and Bliss suffered from mental illness and were fully ambulatory. These
patients had no need for, or ability to comprehend, the home health care services that
Bliss purportedly provided to them.

26. PARAG BAROT, Individual A, Individual B, and others submitted and
caused Bliss to submit false and fraudulent claims, through interstate wires, to
Medicare for home health services purportedly rendered to Medicare beneficiaries,
when in truth and in fact, such home health services were not medically necessary
and were not eligible for Medicare reimbursement. As a result of these false and
fraudulent claims submitted to Medicare through interstate wires, Medicare made
payments to Bliss in an amount in excess of $275,000.

All in violation of Title 18, United States Code, Section 1349.

Count 2
Conspiracy to Pay and Receive Health Care Kickbacks

(18 U.S.C. § 371)

PARAG BAROT
 

 

ase 2:20-cr-20444-DPH-EAS ECF No.1, PagelD.10 Filed 09/23/20 Page 10 of 17

27. Paragraphs 1 through 17 and 22 through 26 of this Indictment are
realleged and incorporated by reference as though fully set forth herein.

28. From at least in or around June 2018, and continuing through in or
around January 2020, the exact dates being unknown, in Oakland and Wayne
Counties, in the Eastern District of Michigan, and elsewhere, the Defendant,
PARAG BAROT, Individual A, and Individual B, did willfully and knowingly
conspire and agree with each other and others, known and unknown to the Grand
Jury, to commit certain offenses against the United States, that is,

a. to violate Title 42, United States Code, Section 1320a-7b(b)(1)(A), by
knowingly and willfully soliciting and receiving any remuneration
(including any kickback, bribe, and rebate) directly and indirectly,
overtly and covertly, in cash and in kind, in return for referring an
individual to a person for the furnishing and arranging for the furnishing
of any item and service for which payment may be made in whole and
in part by Medicare, a Federal health care program as defined in Title
18, United States Code, Section 24(b); and

b. to violate Title 42, United States Code, Section 1320a-7b(b)(2)(A), by
knowingly and willfully offering and paying any remuneration
(including any kickback, bribe, and rebate) directly and indirectly,

overtly and covertly, in cash and in kind in return for referring an

10
 

ase 2:20-cr-20444-DPH-EAS ECF No. 1, PagelD.11 Filed 09/23/20 Page 11 of 17

- individual to a person for the furnishing and arranging for the furnishing
of any item and service for which payment may be made in whole and
in part by Medicare, a Federal health care program as defined in Title
18, United States Code, Section 24(b).

Purpose of the Conspiracy

29. Jt was a purpose of the conspiracy for the defendant and his co-
conspirators to unjustly enrich themselves by: (1) offering, paying, soliciting, and
receiving kickbacks and bribes in return for Medicare beneficiary referrals; and (2)
submitting and causing the submission of claims to Medicare for purported home
health services provided to those recruited beneficiaries.

Manner and Means of the Conspiracy

30. The manner and means by which the defendant and his co-conspirators
sought to accomplish the objects and purpose of the conspiracy included, among
other things, the following:

31. PARAG BAROT and others paid and caused the payment of illegal
kickbacks and bribes to Individual A, Individual B, and others in exchange for
referring Medicare beneficiaries and providing Medicare beneficiary information
that BAROT used to support the submission of claims to Medicare, through Bliss,

for purported home health care services.

11

 
  

ase 2:20-cr-20444-DPH-EAS ECF No. 1, PagelD.12 Filed 09/23/20 Page 12 of 17

32. PARAG BAROT, Individual A, Individual B, and others disguised and
concealed the kickbacks and bribes to Individual A, Individual B, and others through
a sham contract with Individual A’s company.

33. .PARAG BAROT wrote checks to Individual A’s company from bank
accounts, including Huntington Bank account x6150 and Chase Bank account
x7321. Individual A would in turn pay Individual B in cash with proceeds from the
checks as compensation for recruiting and referring Medicare beneficiaries to Bliss.

Overt Acts

34. In furtherance of the conspiracy, and to accomplish its objects and
purpose, at least one of the conspirators committed, or caused to be committed, in
the Eastern District of Michigan, at least one of the following overt acts, among
others:

35. On or about December 7, 2018, Individual A sent PARAG BAROT a
text message about receiving payment for the referral of Medicare beneficiaries.

36. On December 11, 2018, PARAG BAROT paid and caused the payment
of approximately $5,000 to Individual A, in the form of check number 240, drawn
on Huntington Bank account x6501, held in the name of Bliss, made payable to
Individual A’s company, in exchange for referring Medicare beneficiaries and

providing Medicare beneficiary information.

12

 

 
 

ase 2:20-cr-20444-DPH-EAS ECF No. 1, PagelD.13 Filed 09/23/20 Page 13 of 17

37. On or about October 16, 2019, PARAG BAROT met with Individual
A and Individual B at Bliss and discussed the referral of Medicare beneficiaries to
Bliss.

38. On or about October 16, 2019, PARAG BAROT paid and caused the
payment of approximately $5,600 to Individual A, in the form of check number
1050, drawn on Chase Bank account x7321, held in the name of Bliss, made payable
to Individual A’s company, in exchange for referring Medicare beneficiaries and
providing Medicare beneficiary information.

All in violation of Title 18, United States Code, Section 371.

Counts 3-4

42 U.S.C. § 1320a-7b(b)(2)(A)—Payment of Kickbacks and Bribes in
Connection with a Federal Health Care Program

PARAG BAROT

39. Paragraphs | through 17, 22 through 26 and 31 through 33 of this
Indictment are re-alleged and incorporated by reference as though fully set forth
herein.

40. Onor about the dates set forth below, in Oakland County, in the Eastern
District of Michigan, and elsewhere, PARAG BAROT, did knowingly and willfully
offer and pay remuneration, that is, kickbacks and bribes, directly and indirectly,
overtly and covertly, in cash and in kind, including by check, to any person to induce

such person to refer an individual to a person for the furnishing and arranging for

13

 
  
 
  
  
 

ase 2:20-cr-20444-DPH-EAS ECF No. 1, PagelD.14 Filed 09/23/20 Page 14 of 17

the furnishing of any item and service for which payment may be made in whole and

in part under a Federal health care program, that is, Medicare, as set forth below:

 

AN aI eHiElcy ar
OCT: ery yarn ites EY KIeIie lca
Pav Amount
ayment
3 Decemoct 1 I, Check No. 240 Individual A} BAROT $5,000
4 Oc 16, Check No. 1050 | Individual Ay BAROT $5,600

 

 

 

 

 

 

 

 

All in violation of Title 42, United States Code, Section 1320a-7b(b)(2)(A),
and Title 18, United States Code, Section 2.

FORFEITURE ALLEGATIONS
| (18 U.S.C. § 982(a)(7) - Criminal Forfeiture)

41. The allegations contained in this Indictment are incorporated by
reference as if set forth fully herein for the purpose of alleging forfeiture pursuant to
the provisions of Title 18, United States Code, Section 982.

42. As aresult of the violations alleged in Counts | through 5 as set forth
in this Indictment, Defendant PARAG BAROT shall forfeit to the United States
pursuant to Title 18, United States Code, Section 982(a)(7), any property, real or
personal, that constitutes or is derived, directly or indirectly, from gross proceeds

traceable to the commission of the offense.

14

 
   

 

ase 2:20-cr-20444-DPH-EAS ECF No.1, PagelD.15 Filed 09/23/20 Page 15 of 17

43. Money Judgment: Such property includes, but is not limited to, a
forfeiture money judgment against BAROT in an amount to be determined,
representing the total value of all property subject to forfeiture as a result of his
violation(s) of Title 18, United States Code, Sections 371 and 1349, and Title 42

United States Code, Section1320a, as alleged in Counts | through 4 of this

Indictment.

44. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of the Defendant:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;

C. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be subdivided

without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section
853(p) as incorporated by Title 18, United States Code, Section 982(b), to seek to
forfeit any other property of Defendant PARAG BAROT up to the value of the

forfeitable property described above.

15
 

   

ase 2:20-cr-20444-DPH-EAS ECF No.1, PagelD.16 Filed 09/23/20 Page 16 of 17

 

THIS IS A TRUE BILL. s/Grand Jury Foreperson
Grand Jury Foreperson

MATTHEW SCHNEIDER

United States Attorney

REGINA R. MCCULLOUGH
Chief, Health Care Fraud Unit
Assistant United States Attorney
211 W. Fort St., Suite 2001
Detroit, MI 48226

(313) 226-9618
regina.mccullough@usdoj.gov

DANIEL KAHN

Acting Chief

Criminal Division, Fraud Section

U.S. Department of Justice

1400 New York Avenue, N.W., Eighth Floor
Washington, D.C. 20005

s/JOHN J. MCCORMACK
JOHN J. MCCORMACK
Trial Attorney
Criminal Division, Fraud Section
U.S. Department of Justice
1400 New York Avenue, N.W., Eighth Floor
Washington, D.C. 20005
(202) 262-7011
John.mccormack.iv@usdoj.gov

Date: September 23, 2020

16
 

Case 2:20-cr-20444-DPH-EAS ECF No. 1, PagelD.17 Filed 09/23/20 Page 17 of 17

Case:2:20-cr-20444

Judge: Hood, Denise Page

MJ: Stafford, Elizabeth A.

Filed: 09-23-2020 At 09:31 AM

INDI USA V. SEALED MATTER (DA)

 

United States District Court Crimi
Eastern District of Michigan minal Case

 

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form tc

 

 
   

|) Companion Case Number:

 

This may be a companion case based upon LCrR 57.10 (b)(4)": Judge Assigned:
C] Yes No AUSA’s Initials: WED

Case Title: USA v. PARAG BAROT

 

 

 

 

 

County where offense occurred : Oakland County

 

Check One: Felony |_]Misdemeanor [ ]Petty
V¥_Indictment/ Information --- no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]
Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

Superseding to Case No: Judge:

 

 

[_]Corrects errors; no additional charges or defendants.
[_]Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

Defendant name Charges Prior Complaint (if applicable)

 

Please take notice that the below listed Assistant United States Attorney is the attorney of record for
the above captioned case. |
j r
September 23, 2020 df [ f G2
Date
John J. McComack, Trial Attorney
211 West Fort Street, Detroit, MI 48226
Phone: (202) 262-7011
Fax: (313) 226-0816

E-Mail address: John.McCormack.|V@usdoj.gov
Attorney Bar #, MA 676073, NH 19569

  

1 Companion cases are matters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
